Exhibit 99.1 PJT Partners Inc. Reports Full Year and Fourth Quarter 2016 Results Highlights • Full year Total Revenues of $499million, up 23% year-over-year • Full year GAAP Pretax Income of $15million and Adjusted Pretax Income of $93million • Fourth quarter Total Revenues of $173million, up 67% year-over-year • Strong balance sheet at year-end with $152million of cash and cash equivalents and no funded debt • Intend to repurchase approximately 362,000Partnership Units for cash • Appointed James Costos to the Company’s Board of Directors
